DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on June 10 of 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested:  with Rechargeable Battery Sandwich between Printed Circuit Boards.

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of the invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	A lighting module includes a first printed circuit board (PCB) with a push button switch and a charging port, a second PCB with a light emitting diode (LED), a rechargeable battery sandwiched between the PCB’s, and ring disposed between the PCB’s and surrounding the battery.  A device including the lighting module, a body having a cavity with an aperture, and a cap having a protrusion facing the body. received in the cavity, with the cap covering the apertureare positioned such that further includes a ridge surrounding the protrusion on the outward side, the ridge preventing the protrusion from being pushed into the push button switch, unless the cap is pressed at approximately a location of the protrusion.

Specification
The disclosure is objected to because the following reference numbers have been used to designate different elements, or modification of a single element:
reference number 220, used to designate both a “charging port” (paragraph 0024, line 2) and “PCB” (paragraph 0024, line 5);
reference number 820, used to designate both a “body” (paragraph 0028, line 4) and “base” (paragraph 0028, line 7);
reference number 1130, used to designate both a “refractor” (paragraph 0028, line 11) and “lens area” (paragraph 0030, line 6); and
reference number 1520, used to designate both a “cap” (paragraph 0033, line 4) and “body piece” (paragraph 0033, line 11).
The applicant is advised that the reference characters must be properly applied, with no single reference character being used for two different parts or for a given part and a modification of such part. See MPEP §608.01(g).  Appropriate correction is required.

The disclosure is further objected to because it includes grammatical, syntax, and/or typographical errors. Appropriate correction is required to place the claims in proper form for allowance (see proposed claim amendment, below).

Claim Objections
Claims 1-8 are objected to because they appear to be narrative in form using overly intricate or verbose language which might be considered unclear, and include many grammatical, syntax, and/or typographical errors (see proposed claim amendment, below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Independent claim 1 is indefinite as it is not clear if the claimed invention is lighting module (as defined by the preamble), or simply a power module intended to be use in a lighting module. That is, must a Prior Art module necessarily include a light source for such conventional module to be considered, specifically, a lighting module, or is the claimed invention anticipated by any module disclosing the limitations explicitly defined in the claim but lacking a light source?  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, any Prior Art power module disclosing the limitations explicitly defined in the claim as anticipating claim 1, even if lacking a light source. 

Dependent claims 2-8 are rejected at least for their dependency on indefinite independent claim 1, as previously detailed. 

Dependent claim 8 is indefinite as it is not clear if the recited “body” is a required element of the claimed lighting module, or simply an external structure the claimed lighting module is intended to be sued with.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “body” is a required element of the claimed lighting module.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

SPECIFICATION
Paragraph 0028, line 6:	“posts 855.  Body 820 has a plurality of apertures that are tapered, such that when mounting posts”;
Paragraph 0028, lines 10 and 11.	“830 to their proper placement, with their ends [[of]]adjacent a corresponding  860 are raised [[u]]U-shaped moldings that the fibers”.

CLAIM 1.	A power module comprising: 
a first printed circuit board and a second printed circuit board; 
a battery sandwiched between the first printed circuit board and the second printed circuit board, the first printed circuit board and the second printed circuit board holding the battery in place and forming the power module.  

CLAIM 2.	The power module of claim 1, further comprising: 
a side wall, the side wall located between the first printed circuit board and the second printed circuit board and enclosing the battery in the power module.  

CLAIM 3.	The power module of claim 2, wherein one of the first printed circuit board and the second printed circuit board includes a charging port for the battery.  

CLAIM 4.	The power module of claim 3, further comprising a push button switch provided in one of the first printed circuit board of the second printed circuit board.  

CLAIM 5.	A lighting module, comprising:
the power module of claim 4; and
an LED provided in one of the first printed circuit board of the second printed circuit board.  

CLAIM 8.	The lighting module of claim 7, further comprising: 
a body having a plurality of notches; and
provided in the sidewall,
wherein thethe body correspond to the plurality of teeth in the sidewall to provide a friction fit of the lighting module in the body.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STEPHANY et al. (U.S. Pat. 6,462,780).

Regarding independent claim 1 (as best understood), STEPHANY et al. discloses a module (as seen in Figure 4) including a first printed circuit board 50 (as seen in Figure 4) and a second printed circuit board 52 (as seen in Figure 4); a battery 10 (as seen in Figure 4) sandwiched between the first printed circuit board 50 and the second printed circuit board 52 (as seen in Figure 4), the first printed circuit board 50 and the second printed circuit board 52 holding the battery 10 in place and forming the module (as seen in Figure 4). 

Regarding dependent claim 2 (as best understood), STEPHANY et al. further discloses a side wall 70/76 (as seen in Figure 4), the side wall 70/76 located between the first printed circuit board 50 and the second printed circuit board 52 (as seen in Figure 4) and enclosing the battery 10 in the module (as seen in Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over STEPHANY et al. (U.S. Pat. 6,462,780).

Regarding dependent claim 3 (as best understood), STEPHANY et al. discloses all the limitations of the claim, as previously detailed, and further discloses providing a charging port (see lines 25 and 26 of column 3).
STEPHANY et al. fails to explicitly disclose the charging port being provided in one of the first printed circuit board 50 and the second printed circuit board 52.
However, one of ordinary skill in the art at the time the invention was made would have readily recognized that the charging port must be provided in the first printed circuit board 50, the second printed circuit board 52, or outside of, but proximate to, such circuit boards 50/52, as such charging port must necessarily be electrically connected to the circuit boards 50/52 and battery 10.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to choose one of the Prior Art one of the circuit boards 50/52 of STEPHANY et al. from the finite number of identified and predictable locations for the charging port, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397). In this case, selecting one of the first printed circuit board 50 and the second printed circuit board 52 would have flown naturally to one of ordinary skill in the art to simplify assembly by eliminating the step of having to electrically connect the charging port to the circuit boards 50/52.

Regarding dependent claim 4 (as best understood), STEPHANY et al. individually discloses, or at least suggest in combination with the knowledge readily available to one of ordinary skill in the art, all the limitations of the claim, as previously detailed, further disclosing one of the first printed circuit board 50 and the second printed circuit board 52 includes a switch (see lines 20-23 of column 3).
STEPHANY et al. fails to explicitly disclose the switch being specifically a push button switch.
However, the examiner takes Official Notice of the use and advantages of push button switches are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known push button switch as the switch in the patented module of STEPHANY et al., as required by the specific spatial and functional requirements of a particular application. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over STEPHANY et al. (U.S. Pat. 6,462,780) in view of MOORE et al. (U.S. Pat. 8,534,885). 

Regarding dependent claim 5 (as best understood), STEPHANY et al. individually discloses, or at least suggest in combination with the knowledge readily available to one of ordinary skill in the art, all the limitations of the claim, as previously detailed, except one of the first printed circuit board 50 and the second printed circuit board 52 including an LED. 
However, MOORE et al. discloses an illumination module 100 (as seen in Figure 2) including a first printed circuit board 150 (as seen in Figure 2); a second board 140 (as seen in Figure 2); a battery 130 (as seen in Figure 2) sandwiched and held in place between the boards 140/150 (as seen in Figure 2) to form the lighting module 100 (as seen in Figure 2); a push button switch 120 (as seen in Figure 2); and an LED 110 (as seen in Figure 2) included in the first printed circuit board 150 (as seen in Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art LED 110 of MOORE et al. with the patented module of STEPHANY et al., according to the known methods disclosed by MOORE et al., to yield the predictable result of enabling the module of STEPHANY et al. to provide an illumination function  (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).
	

Regarding dependent claim 6 (as best understood), STEPHANY et al. and MOORE et al. individually disclose, or at least suggest when combined, all the limitations of the claim, as previously detailed, except the LED and the push button switch being not on a same one of the first printed circuit board 50 and the second printed circuit board 52. 
However, it has been long held by the courts that rearranging parts of a prior art structure involves only ordinary skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide the LED and the push button on different ones of the circuit boards 50/52 of the module of STEPHANY et al. as previously modified by MOORE et al., to achieve the predictable result of preventing operation of the switch to obstruct light projected by the LED.

Regarding dependent claim 7 (as best understood), STEPHANY et al. and MOORE et al. individually disclose, or at least suggest when combined, all the limitations of the claim, as previously detailed, with STEPHANY et al. further disclosing a post 90 (as seen in Figure 3), the post 90 interconnecting the first printed circuit board 50 and the second printed circuit board 52 (see lines 17-20 of column 3). 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Spellman (U.S. Pat. 3,801,373), Sykes (U.S. Pat. 3,992,225), and Hara et al. (U.S. Pat. 4,918,631) disclose modules including first and second circuit boards, and a battery sandwich between and held together by the circuits boards to form the module.

Hanewinkel, III (U.S. Pat. 6,394,621), Tatebe (U.S. Pat. App. Pub. 2005/0152138), Galli et al. (U.S. Pat. App. Pub. 2006/0176685), Parsons et al. (U.S. Pat. 7,261,433), Wilson et al. (U.S. Pat. 8,550,653), Martinson et al. (U.S. Pat. 8,806,723), Bennett et al. (U.S. Pat. 9,046,229), and Ormsbee et al. (U.S. Pat. 11,339,954) disclose illumination devices including a lighting module having at least one printed circuit board, a battery, a switch, and an LED. The battery being provided between structural elements.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b), set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875